        Case 5:18-cv-00801-NC Document 185 Filed 03/04/20 Page 1 of 5




 1    Daniel C. Girard (State Bar No. 114826)
      Jordan Elias (State Bar No. 228731)
 2    Adam E. Polk (State Bar No. 273000)
 3    Simon S. Grille (State Bar No. 294914)
      GIRARD SHARP LLP
 4    601 California Street, 14th Floor
      San Francisco, California 94108
 5    Tel: (415) 981-4800
 6    dgirard@girardsharp.com
      jelias@girardsharp.com
 7    apolk@girardsharp.com
      sgrille@girardsharp.com
 8
 9    Benjamin F. Johns (pro hac vice)
      Andrew W. Ferich (pro hac vice)
10    Zachary P. Beatty (pro hac vice)
      Beena M. McDonald (pro hac vice)
11
      CHIMICLES SCHWARTZ KRINER
12     & DONALDSON-SMITH LLP
      One Haverford Centre
13    361 West Lancaster Avenue
      Haverford, PA 19041
14
      Telephone: (610) 642-8500
15    bfj@chimicles.com
      awf@chimicles.com
16    zpb@chimicles.com
17    bmm@chimicles.com

18                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
19
20                                                      Case No. 5:18-CV-00801-NC
     PATRICIA WEEKS, ALICIA HELMS, BRIAN
21   MCCLOY, and ADRIAN ALCARAZ on behalf               POST-DISTRIBUTION ACCOUNTING
     of themselves and all others similarly situated,
22
                                                        Date: N/A
23                         Plaintiffs,                  Time: N/A
            v.                                          Courtroom: 5, 4th Floor
24                                                      Judge: Hon. Nathanael Cousins
     GOOGLE LLC,
25
26                         Defendant.

27
28


                                  POST-DISTRIBUTION ACCOUNTING
                                     Case No. 5:18-cv-00801-NC
        Case 5:18-cv-00801-NC Document 185 Filed 03/04/20 Page 2 of 5




 1          Pursuant to the Court’s December 13, 2019 Order Granting Plaintiffs’ Motion for Final
 2   Settlement Approval and Attorneys’ Fees and Entering Judgment (Dkt. No. 184), and in
 3   accordance with the Northern District of California’s Procedural Guidance for Class Action
 4   Settlements, Plaintiffs submit this status update and preliminary post-distribution accounting.
 5          Status of Distribution
 6          The Court granted final approval of this settlement on December 13, 2019. Dkt. No. 184.
 7   Under the settlement agreement, the Effective Date of the settlement was January 13, 2020, and
 8   distribution of payments to class members began on February 12. The Claims Administrator,
 9   KCC, distributed payment to 22,732 class members on February 12. Declaration of Orlando
10   Castillejos (“Castillejos Decl”), ¶ 13. These claims had no deficiencies and were approved
11   without requiring any additional follow-up with the claimants. Id. ¶ 14. The total amount of
12   these payments was $2,356,533. Id. ¶ 13. In addition, 18,598 class members submitted deficient
13   claims (e.g., claims without sufficient supporting documentation). Id. ¶ 11. In line with the terms
14   of the settlement agreement, KCC sent deficiency notices to these class members and provided
15   them an opportunity to cure. Id. The deadline to cure deficiencies was February 28. Id. 7,855
16   class members cured the deficiencies in their claims, and KCC is now preparing to distribute
17   settlement checks to these class members on March 27, 2020. Within 21 days of that final
18   distribution, Plaintiffs will file an updated post-distribution accounting. Plaintiffs will further
19   update the Court concerning payment of late-filed claims.
20          Accounting Per the Procedural Guidelines
21          The following chart summarizes the distribution of settlement funds to date and other
22   accounting information pursuant to the provisions for post-distribution accounting in the Northern
23   District’s Procedural Guidance for Class Action Settlements. Plaintiffs will file an updated post-
24   distribution accounting on April 17, 2020.
25
            Total Settlement Fund                                           $7,250,000
26
            Total Number of Class Members                                       800,000
27
            Total Class Members to Whom Notice was
28          Sent and Not Returned as Undeliverable                              596,361


                                                       1
                                   POST-DISTRIBUTION ACCOUNTING
                                      Case No. 5:18-cv-00801-NC
        Case 5:18-cv-00801-NC Document 185 Filed 03/04/20 Page 3 of 5




 1        Method(s) of Notice Sent                                 Email and Mail
          Claim Forms Submitted                                        41,969         5.25%
 2        Opt Outs                                                        129          .02%
 3        Objections                                                         0           0%
          Approved Claims                                              30,617           73%
 4        Recovery per Claimant
 5                                         Average                      $92.50
                                           Median                          $20
 6        Amounts Paid to Class Members
 7                                   Largest Amount                      $500
                                    Smallest Amount                        $20
 8        Method(s) of Payments                              Check, PayPal, Zelle, ACH
 9        Checks Not Cashed                                             5,901       $ 531,194
          Attorneys’ Fees & Costs                                 $2,175,000             30%
10
          Attorneys’ Fees Multiplier                                      0.67
11        Incentive Award (4 class reps)                              $20,000
          Administration Fees                                    $148,349.26
12
          Amounts Distributed to Each Cy Pres
13        Recipient                                           None at this time

14
15   Dated: March 4, 2020                    Respectfully submitted,
16                                           GIRARD SHARP LLP
17                                           /s/ Simon S. Grille
                                             Daniel C. Girard (SBN 114826)
18
                                             Jordan Elias (SBN 228731)
19                                           Adam E. Polk (SBN 273000)
                                             Simon S. Grille (SBN 294914)
20                                           601 California Street, Suite 1400
21                                           San Francisco, CA 94108
                                             Telephone: (415) 981-4800
22                                           dgirard@girardsharp.com
                                             jelias@girardsharp.com
23                                           apolk@girardsharp.com
24                                           sgrille@girardsharp.com

25                                           Benjamin F. Johns (pro hac vice)
                                             Andrew W. Ferich (pro hac vice)
26                                           Zachary P. Beatty (pro hac vice)
27                                           Beena M. McDonald (pro hac vice)
                                             CHIMICLES SCHWARTZ KRINER
28                                            & DONALDSON-SMITH LLP


                                               2
                              POST-DISTRIBUTION ACCOUNTING
                                 Case No. 5:18-cv-00801-NC
     Case 5:18-cv-00801-NC Document 185 Filed 03/04/20 Page 4 of 5




                                     One Haverford Centre
 1
                                     361 West Lancaster Avenue
 2                                   Haverford, PA 19041
                                     Telephone: (610) 642-8500
 3                                   bfj@chimicles.com
                                     awf@chimicles.com
 4
                                     zpb@chimicles.com
 5                                   bmm@chimicles.com

 6                                   Class Counsel
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       3
                        POST-DISTRIBUTION ACCOUNTING
                           Case No. 5:18-cv-00801-NC
        Case 5:18-cv-00801-NC Document 185 Filed 03/04/20 Page 5 of 5




 1                                  CERTIFICATE OF SERVICE
 2          I, Simon S. Grille, hereby certify that on March 4, 2020, I caused the foregoing to be
 3   electronically filed using the Court’s CM/ECF system, thereby causing it to be served upon all
 4   registered ECF users in this case.
 5
 6   Dated: March 4, 2020                              /s/ Simon S. Grille
                                                       Simon S. Grille
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  4
                                  POST-DISTRIBUTION ACCOUNTING
                                     Case No. 5:18-cv-00801-NC
